IN THE SUPREME COURT OF THE STATE OF NEVADA


                ORESTE PEREZ,                                         No. 66803
                Appellant,
                vs.
                THE STATE OF NEVADA,                                       FILED
                Respondent.
                                                                            JUN 1 6 2016



                                        ORDER OF AFFIRMANCE
                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, for first-degree kidnapping, battery with intent to commit
                sexual assault, sexual assault, and coercion. Eighth Judicial District
                Court, Clark County; David B. Barker, Judge.
                            Appellant Oreste Perez first argues that the district court
                abused its discretion in denying his motion to suppress his police
                statements on the ground that his arrest warrant was not founded on
                probable cause. Statements made to the police following an illegal arrest
                may be suppressed.     Wong Sun v. United States, 371 U.S. 471, 484-87
                (1963). To be legal, an arrest must be based on probable cause. Keesee v.
                State, 110 Nev. 997, 1001, 879 P.2d 63, 66 (1994); see U.S. Const. amend.
                IV; Nev. Const. art. 1, § 18. Probable cause to arrest exists when the facts
                known to police permit a reasonable person to believe that the person to be
                arrested has committed a crime. State v. McKellips, 118 Nev. 465, 472,49
                P.3d 655, 660 (2002); see NRS 171.106. The reviewing court determines
                simply "whether there is a substantial basis for concluding that probable
                cause existed."   Doyle v. State, 116 Nev. 148, 158, 995 P.2d 465, 472
                (2000). Additionally, we review the district court's factual findings

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                  ltp-1891(.0
                regarding suppression for clear error and its legal determinations de novo.
                State v. Beckman, 129 Nev., Adv. Op. 51, 305 P.3d 912, 916 (2013).
                            Here, law enforcement officers sought an arrest warrant for
                Perez for the charges of kidnapping, battery with intent to commit sexual
                assault, sexual assault, and coercion. The declaration of warrant sworn by
                the investigating officer referenced (1) the victim's allegations that she
                had been a victim of acts constituting kidnapping, battery with intent to
                commit sexual assault, sexual assault, and coercion; (2) the corroborative
                account of a witness who was in the restroom during the incident; (3) the
                findings by the sexual assault nurse examiner that the victim had injuries
                consistent with sexual assault; (4) the surveillance video consulted by the
                officer, in which the suspect can be seen leaving the restroom; (5) the
                anonymous tip in response to a television news segment showing the
                suspect's image that alleged that Perez was the suspect and that he had
                committed similar acts previously; and (6) the fact that Perez's Facebook
                profile contained photos of Perez that matched the suspect in the
                surveillance video and depicted Perez wearing a coat that appeared to be
                the same as that worn by the suspect in the surveillance video. Perez's
                contention that the warrant was based solely on the uncorroborated
                allegation of the anonymous tip is belied by the record. The district court
                found that the totality of the circumstances supported the magistrate's
                determination that the arrest warrant was based on probable cause. As
                we conclude that there was a substantial basis for the probable-cause
                finding, we determine that the district court did not clearly err in its
                finding and that suppression was not warranted on this basis.
                            Second, Perez argues that the district court abused its
                discretion in denying his motion to suppress his police statements and

SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A ez.
                    testimony from the arresting officer based on issues with the Spanish-
                    language interpreter. Perez argues that the statement was unreliable
                    because the interpreter told him to stop and slow down at several points
                    during the interview. The district court's decision whether to admit
                    evidence receives great deference and will not be overturned absent
                    manifest error.   Baltazar-Monterrosa v. State, 122 Nev. 606, 613-14, 137
                    P.3d 1137, 1142 (2006). In considering the admission of translated
                    testimony, we review "whether the translation was adequate and accurate
                    on the whole," and the defendant must show that the translation was
                    inadequate.    Id. at 614, 137 P.3d at 1142. The district court concluded
                    that Perez's challenge to the interpreter's methodology went to the
                    statement's credibility, but did not render it inadmissible. As Perez
                    concedes that the translation was accurate and does not identify any
                    assertion that he was precluded from making due to the interpreter's
                    methodology, we conclude that Perez has not borne his burden of showing
                    that the translation was inadequate and thus that its admission was
                    manifest error.
                                  Third, Perez argues that the district court abused its
                    discretion in denying his Batson v. Kentucky, 476 U.S. 79 (1986), challenge
                    regarding an African-American potential juror whom the State removed
                    by peremptory challenge. A party may not "'challenge potential jurors
                    solely on account of their race."   Watson v. State, 130 Nev., Adv. Op. 76,
                    335 P.3d 157, 165 (2014) (quoting Batson, 476 U.S. at 89). A Batson
                    inquiry has three steps: the movant must make a prima facie showing of
                    discrimination, then the challenging party must provide a race-neutral
                    reason for the challenge, and then the district court will determine
                    whether discrimination has been shown. Id. We give great discretion to

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    (9e.
                  the district court's findings and will not reverse unless its decision was
                  clearly erroneous. Id. The district court rejected Perez's challenge after
                  determining that he failed to make a prima facie showing of
                  discrimination and the State proffered the race-neutral reason that the
                  potential juror had several bad experiences with the police. Perez offers
                  only the potential juror's race as evidence that the State's peremptory
                  challenge was discriminatory. Noting that the empaneled jury included
                  three African-American jurors and that the State's questioning during voir
                  dire was not suspect, see id. at 166137 (discussing circumstances to
                  consider in the absence of a pattern of strikes against a targeted group),
                  we conclude that the district court did not clearly err.
                              Fourth, Perez argues that the district court abused its
                  discretion in denying his proposed jury instructions. We review the
                  district court's broad discretion in settling jury instructions for an abuse of
                  discretion or judicial error. Crawford v. State, 121 Nev. 744, 748, 121 P.3d
                  582, 585 (2005). A defendant is not entitled to instructions that are
                  "misleading, inaccurate[,] or duplicitous."    Carter v. State, 121 Nev. 759,
                  765, 121 P.3d 592, 596 (2005). The district court found that the first
                  proposed jury instruction was duplicitous in light of instruction 24, the
                  second was duplicitous in light of instructions 8 through 12, the third was
                  duplicitous because the jury instructions already addressed the consent
                  defense to sexual assault, and the fourth was unwarranted because the
                  jury had already been instructed on reasonable doubt. See Bails v. State,
                  92 Nev. 95, 97, 545 P.2d 1155, 1156 (1976). Our review of the record
                  reveals no abuse of discretion or error in this determination, and we
                  conclude that this claim lacks merit.



SUPREME COURT
      Of
    NEVADA
                                                          4
(0) I947A me:V4
                              Fifth, Perez argues that the district court erred in refusing to
                  dismiss the coercion count when that offense captured the same conduct
                  as the first-degree-kidnapping count. Double jeopardy precludes multiple
                  punishments for the same offense.     Jackson   U.   State, 128 Nev. 598, 604,
                  291 P.3d 1274, 1277-78 (2012). We apply the test outlined in Blockburger
                  v. United States, 284 U.S. 299 (1932), to determine "whether each offense
                  contains an element not contained in the other; if not, they are the same
                  offence and double jeopardy bars additional punishment and successive
                  prosecution." Id. at 604, 291 P.3d at 1278 (quoting United States v. Dixon,
                  509 U.S. 688, 696 (1993)). We review de novo issues of double jeopardy.
                  Id. at 603, 291 P.3d at 1277. The offense of coercion deems unlawful a
                  person's use or threat of force or deprivation with the intent to compel
                  another to do or not do an act that the other has a right to do or not do.
                  NRS 207.190(1). The offense of first-degree kidnapping penalizes one who
                  confines or carries away another person for the purpose of committing
                  sexual assault. NRS 200.310(1). Kidnapping includes elements of
                  confinement or asportation and the intent to commit sexual assault that
                  are not required to establish coercion. And coercion includes elements of
                  force or deprivation and the intent to compel another to act or not act that
                  are not required to establish kidnapping. As each offense contains an
                  element not contained in the other, we conclude that double jeopardy does
                  not bar Perez's convictions for coercion and first-degree kidnapping.
                              Sixth, Perez argues that the evidence presented at trial was
                  insufficient to support the jury's finding of guilt. Our review of the record
                  on appeal, however, reveals sufficient evidence to establish guilt beyond a
                  reasonable doubt as determined by a rational trier of fact.     See Jackson v.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) [947A    en
                 Virginia, 443 U.S. 307, 319 (1979); Origel-Candido v. State, 114 Nev. 378,
                 381, 956 P.2d 1378, 1380 (1998).
                             The record shows that Perez grabbed the victim's wrist, pulled
                 her from the women's restroom to the men's restroom, moved the victim
                 into a stall in the men's restroom, pulled the victim's hair, shoved and
                 turned the victim around inside the stall, and caused a pain inside the
                 victim's vagina. The victim protested and told Perez to stop, that she did
                 not want this, and that she wanted to go home, to which Perez told her to
                 shut up. A medical examination revealed contusions inside the victim's
                 vagina and elsewhere on her body.
                             The jury could reasonably infer from the evidence presented
                 that Perez committed first-degree kidnapping by forcibly moving the
                 victim against her will to a second location for the purpose of committing
                 sexual assault, see NRS 200.310(1), battery with intent to commit sexual
                 assault by willfully using force on the victim while intending to commit
                 sexual assault, see NRS 200.400, sexual assault by penetrating the
                 victim's vagina against her will, see NRS 200.366(1)(a), and coercion by
                 using force with the intent to compel the victim to enter and remain in the
                 restroom stall, see NRS 207.190(1). It is for the jury to determine the
                 weight and credibility to give witness testimony, and the jury's verdict will
                 not be disturbed on appeal where, as here, substantial evidence supports
                 the verdict. McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                 Accordingly, we conclude that this claim lacks merit.
                             Seventh, Perez argues that cumulative error warrants
                 reversal. Having found no error, we conclude that there is no error to
                 cumulate.



SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                           Having considered Perez's arguments and concluded that they
                are without merit, we
                           ORDER the judgment of conviction AFFIRMED.



                                                                                    J.
                                                             Douglas




                                                             Gibbons


                cc:   Hon. David B. Barker, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    7
(0) 1947A